by the People from an order of the Supreme Court, Kings County, dated March 30, 1976, which, after a hearing, granted defendant’s motion to suppress certain identification testimony. Order reversed, on the law and the facts, and motion denied. In the opinion of this court, the record herein contains clear and convincing evidence that any in-*625court identification of the defendant by Clyde Banks, a prospective witness for the People, would be based upon a course of prior acquaintanceship and, therefore, would not be tainted by the admittedly suggestive pretrial identification procedure (see People v Carter, 30 NY2d 279; cf. People v Lebrón, 46 AD2d 776; People v Toro, 44 AD2d 848). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Titone, JJ., concur.